F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            FEB 26 2001
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    GEORGE ALLEN WILLIAMS,

                  Plaintiff-Appellant,

    v.                                                   No. 00-1380
                                                      (D.C. No. 00-D-436)
    CITY OF COLORADO SPRINGS;                              (D. Colo.)
    THE BOARD OF COUNTY
    COMMISSIONERS OF EL PASO
    COUNTY; FOURTH JUDICIAL
    DISTRICT OF COLORADO,

                  Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before EBEL , PORFILIO , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff seeks review of the district court’s order granting defendants’

motions to dismiss his action, brought pursuant to 42 U.S.C. § 1983 and alleging

various violations of his constitutional rights. Essentially he claimed he was

subjected to several warrantless arrests in his home; that subsequent bail was

excessive; that he was denied access to the courts (in part because of an

inadequate law library); and that he was denied court-appointed counsel and a

twelve person jury in municipal court in Colorado Springs, Colorado. He also

claims he was denied the free exercise of his religion and the right to protect

himself from aggravating his disability. He further complained of being strapped

to an immobilizing board and being housed with convicted felons.

      The district court carefully considered plaintiff’s claims, accepting those

well-pleaded allegations as true and construing them in the light most favorable to

him. The court ultimately concluded that plaintiff had failed to state a claim upon

which relief could be granted.

      Upon de novo review, see GFF Corp. v. Associated Wholesale Grocers,

Inc. , 130 F.3d 1381, 1384 (10th Cir. 1997), we affirm the district court for

substantially the reasons set forth in the court’s order of August 31, 2000,

dismissing this action.




                                         -2-
AFFIRMED. The mandate shall issue forthwith.



                                        Entered for the Court



                                        John C. Porfilio
                                        Circuit Judge




                              -3-